MEMORANDUM**
There was no abuse of discretion in denying Mrs. Servano’s application for a deportation waiver, or Mr. Servano’s request for suspension of deportation.1 The adverse credibility determinations in the administrative proceedings were based on substantial evidence, and supported the finding that Mr. Servano could not establish good moral character, and that Mrs. Servano was not entitled to relief from deportation. See INS v. Yang, 519 U.S. 26, 30, 117 S.Ct. 350, 136 L.Ed.2d 288 (1996); Ramos v. INS, 246 F.3d 1264, 1265-66 (9th Cir.2001).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. Because the Sérvanos were in deportation proceedings prior to April 1, 1997, this case falls under the transitional rules of the Illegal Immigration Reform and Immigrant Responsibility Act ("IIRIRA''). See IIRIRA § 309(c).